DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	The Office Action is in response to the application filed December 12, 2021. Claims 24-35 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	         Claims 24-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,675,600. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating weight loss, early satiety, fatigue, and quality of life of a human cancer patient comprising administering to said patient 100mg of anamorelin once daily for a therapeutically effective period of time. Therefore, there is a great deal of overlap between the patented claims and the claims of the instant invention. 

 	        Claims 24-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,278,964. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating weight loss, and quality of life of a human cancer patient comprising administering to said patient therapeutically effective period of time. Therefore, there is a great deal of overlap between the patented claims and the claims of the instant invention. 

        Claims 24-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,894,041. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating weight loss, and quality of life of a human cancer patient comprising administering to said patient therapeutically effective period of time. Therefore, there is a great deal of overlap between the patented claims and the claims of the instant invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 24, 25, 28, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Polvino (US 20080207640 A1) of record.
 	Polvino teaches subjects that have cancer also commonly have cachexia.  Cachexia is a progressive loss of body weight, which is mainly due to loss of fat and skeletal muscle.  Survival of cancer patients is directly related to the total weight loss and also the rate of weight loss.  Polvino teaches methods of inhibiting and reversing cachexia in subjects that have cancer.  Specifically, the instant invention provides methods for treating a patient with cancer cachexia by administering to the subject a growth hormone secretagogue [0304].  
 	Polvino teaches subjects were separated into groups and administered a placebo or RC-1291 (Formula III).  Each group was administered the appropriate number of capsules.  The capsules were microcrystalline cellulose, magnesium stearate and RC-1291 HCl (25 mg) in a hard gelatin capsule.  The placebo capsule was microcrystalline cellulose in a hard gelatin capsule.  The RC-1291 groups received 50 mg or 100 mg of RC-1291 daily [0337].
 	 Polvino demonstrates in Example 3, both the lean body mass and total body weight increase in subjects administered RC-1291 (anamorelin) as compared to a control group [0304]. 
 	Polvino provides the results in FIGS. 10, 11, and 12.  Total body mass and lean body mass were measured for subjects described in Example 1 (see FIGS. 10, and 11, respectively.) Lean body mass and total body mass were measured by dual-energy x-ray absorptiometry (DEXA).  Total body weight was measured for subjects described in Example 2 (see, FIG. 12) [0343]. The results presented in FIGS. 10, 11 and 12 demonstrate that subjects administered RC-1291 (anamorelin) not only halted the change in lean body mass and total body weight, but that these subjects gained lean body mass and total body weight (Example 3) [0344].
 	Polvino teaches treating weight loss and increasing total body mass and lean mass in a human cancer patient with the administration of 100mg anamorelin. 
 	Polvino does not specifically teach the patient population having a BMI of less than 20kg/m2 and involuntary weight loss of >2% during the previous 6 months as required by the limitations of the instant claims.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that an increase of body mass upon the administration of anamorelin would be beneficial to any subject in need thereof, regardless of the BMI and involuntary weight loss observed, absent any secondary considerations.


 	Claims 26, 27, 30, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Polvino (US 20080207640 A1) of record as applied to claims 24, 25, 28, 29, and 32 in the 103 rejection above in view of Garcia (Support Care Cancer, 2013) of record.
 	Polvino is discussed above.
	Polvino does not teach improving quality of life as measured by FAACT as required by the instant claims.
 	Garcia teaches anamorelin, an oral mimetic of ghrelin, has been shown to increase body weight and anabolic hormone levels in healthy volunteers and is being investigated to treat cancer cachexia (abstract; page 133, Figure 1).
 	This multicenter, double-blind, placebo-controlled, crossover study evaluated the effects of anamorelin in 16 patients with different cancers and cachexia. Patients were randomly assigned to anamorelin 50 mg/day or placebo for 3 days (Abstract; Methods, page 130, column 2).
 	Anamorelin significantly increased body weight compared with placebo (0.77 kg vs. -0.33 kg). Food intake increased compared with placebo (Abstract; page 132, column 1, “Body Weight Gain”).
 	Anamorelin showed significant metabolic, clinical, and patient-rated effects in cancer cachexia.
 	Patients were recruited at seven sites across the United States. Men and women aged ≥18 years were eligible if they had a histologically confirmed diagnosis of incurable cancer and involuntary loss of body weight of ≥5 % (excluding perioperative and edematous weight loss) within the past 6 months. Patients also had to have an estimated life expectancy of >3 months and an Eastern Cooperative Oncology Group (ECOG) performance status 0–2 (i.e., at least ambulatory and capable of all self-care; up and about ≥50 % of waking hours) (page 130, column 2, “Patients" section).
 	Garcia study discloses that subjects having received concomitant chemotherapy with a highly emetogenic agent (Hesketh rating>3) [23] within 1 week of study admission were also disqualifying (page 131, column 1, lines 3-6).
 	Patients enrolled in the study were diagnosed with varying cancer types including breast, colon, lung neoplasm, Non-Hodgkin’s lymphoma, prostate, and rectal (page 132, Table 1).
 	Garcia discloses a series of exploratory patient reported symptoms were administered. Mean-adjusted ASAS total scores showed a positive, statistically significant impact after 3 days of treatment with anamorelin at 50 mg/day (change from a mean baseline of 66.44 to a mean endpoint of 73.80 for anamorelin compared with 66.44 to 67.44 for placebo, p<0.002; 95 % CI, 3.5–10.3; Fig. 4 and Online Resource, Table S1). Among individual questionnaire items, patients reported significant improvement in appetite (from a mean baseline of 4.00, increasing by 2.67 with anamorelin and 0.50 with placebo, p00.011; 95 % CI, 0.7–3.3; Online Resource, Table S1). The mean-adjusted total score for FACIT-F significantly improved with 3 days of anamorelin treatment, increasing from 95.38 at baseline to 107.33 for anamorelin, compared with an increase from 95.38 to 101.69 with placebo (p00.018; 95 % CI, 1.8–11.3; Fig. 4 and Online Resource, Table S2).
 	Garcia teaches patient-reported symptom measures, including the FACIT-F, have been shown to be strongly predictive of outcomes, including survival in cancer patients who have cachexia.
 	Mean total BACRI-7 scores showed a positive trend after 3 days of treatment, with a 34.54-point difference in improvement at the end of the anamorelin treatment period compared with the placebo period (p00.12; 95 % CI, −6.7 to 81.8; Fig. 4 and Online Resource, Table S3). Among individual questionnaire items, appetite was not significantly different between treatments after 3 days (p00.240); however, significantly more patients reported greater enjoyment from eating when receiving anamorelin compared with placebo (p00.046; Online Resource, Table S3) (page 133-134 bridging paragraphs).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the administration of anamorelin treats weight loss and increases total body mass and lean mass in a human cancer patient as taught by Polvino. The skilled artisan would also have found it obvious that improving quality of life as measured by FAACT would also be observed. The motivation, provided by Garcia, teaches that in fact administration of anamorelin improves the appetite and quality of life. Therefore, one would expect that a patient treated with the same medicament. Anamorelin, for the treating the same ailment, will obvious demonstrate the same results and quality of life as measured by FAACT, absent any secondary considerations.  		
Conclusion
Claims 24-35 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627